Exhibit 10.2
 
Share Cancellation and Loan Agreement
 
SHARE CANCELLATION AND LOAN AGREEMENT
 
            THIS SHARE CANCELLATION AND LOAN AGREEMENT (“Agreement”), dated as
of December 24, 2009, by and between Covenant Group Holdings Inc. ("CGH") and
Gary Sidhu ("Sidhu") (each a “Party” and together the “Parties”).
 
            The Parties acknowledge that the execution and effectiveness of this
Agreement is a closing condition of the Share Exchange Agreement by and among
CGH and Everest Resources Corp. (ERC”) and the Shareholders of CGH (the “Share
Exchange Agreement”).
 
            Sidhu  represents and warrants that he is the legal and beneficial
owner and otherwise owns all right, title and interest without encumbrances or
liens to 5 million shares of ERC common stock, par value $.00001 (the “Sidhu
Shares”).  In connection with the Share Exchange Agreement, Sidhu hereby agrees
to cancel all of the Sidhu Shares in exchange for the payment of $290,000 by CGH
to Sidhu.
 
            Upon the effective date of this Agreement, CGH shall pay Sidhu
immediately $100,000 by wire transfer and deliver a note in the principal amount
of $190,000 payable to Sidhu  pursuant to the loan agreement set  forth in this
Agreement (the “Note”).  For this consideration, Sidhu shall cancel 4.5 million
Sidhu Shares by marking cancellation on his share certificate for such amount of
shares and delivering such certificate to CGH.  Upon full payment of the
principal amount of the Note by CGH to Sidhu, Sidhu shall cancel his remaining
500,000 shares by marking cancellation on such share certificate for such amount
and delivering such certificate to CGH.
 
             Pursuant to this Agreement, Sidhu hereby agrees to loan CGH the
principal amount of $190,000 payable on or before the 90th calendar day
following the Effective Date of this Agreement and evidenced by the Note
attached hereto as Annex 1 to this Agreement.  The Parties agree that Sidhu may
keep in Sidhu’s record name 500,000 Sidhu Shares as collateral, but must cancel
such Shares as referenced above upon full payment by CGH of the principal amount
of the Note pursuant to the terms of this Agreement.
 
            This Agreement shall be governed under Pennsylvania law without
regard to its choice of law rules and may be executed in counterparts.
 
[signature page follows]
 
 

--------------------------------------------------------------------------------


 
            IN WITNESS WHEREOF, the Parties hereto have duly executed and
delivered this Agreement as of the date first above written (the “Effective
Date”).
 
 
 
 
COVENANT GROUP HOLDINGS INC.

 
By /s/ Kenneth Wong
 
Kenneth Wong, its President
 
 


 
GARY SIDHU

 
 
By /s/ Gary Sidhu
 
Gary Sidhu
 
 
 

--------------------------------------------------------------------------------